The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 22 February 2022 were considered and are persuasive. See pgs. 6-7 of the response. Specifically in light of Applicant’s arguments that the functional enhancement module is to be interpreted as a device configured to enhance an already existing or known functional module (e.g. retrofitting additional electrical loads in the region of existing functional modules, see pg.7), functional modules being, for example, “line-replaceable units” such as reading lights and instructions signs (see pg.6 of the remarks), whereby “the controller is configured to control the power controller in accordance with the detected power flow, such that a combined power take-up of the functional module and the functional enhancement module does not exceed the power specification”. In light of the above interpretation and Applicant’s arguments, it is agreed that these features are not clearly disclosed in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849